ORD (12/1/11) tlh                 UNITED STATES BANKRUPTCY COURT                     U.S. BANKRUPTCY COURT
                                           District of Oregon                         DISTRICT OF OREGON
                                                                                             FILED
In re                                           )
Christian S. Radabaugh Sr.                      ) Case No. 18−34244−pcm11       October 16, 2019
                                                )                         Clerk, U.S. Bankruptcy Court
 Other names used by debtor: Radabaugh Ranch,   ) ORDER RETURNING
 LLC                                            ) DOCUMENT(S)                     BY tlh DEPUTY
Debtor(s)                                       )

IT IS ORDERED that:

1. The Coleen Severance's Objection to Confirmation of Debtor's Plan of Reorganization, submitted
   to the court on 10/15/2019 by Atty David G. Brown, is being returned to the filer and not entered on
   the court's docket and will have no legal effect, for the reason(s) stated below:

    This document was conventionally filed on paper. Per Local Bankr. Rule 5005−4, and as a
    registered ECF Participant, you must electronically file the document using the ECF system.



2. In order for the court to take any action and the listed document(s) to have legal effect, you must both
   (a) correct if necessary and refile the document(s) and (b) serve the refiled document(s) on those
   parties who were served with a copy of the original document(s). You must file a certificate showing
   service of the refiled document(s).

3. If the date of filing is critical, the court may consider treating the document(s) as filed on the date
   originally submitted to the court if you file with the court, within 7 days of the "Filed" date above, all of
   the following:

    (A) a written request that clearly sets forth all grounds for treating the document(s) as filed as of the
    original date of submission;

    (B) a copy of this order;

    (C) the refiled document(s); and

    (D) a certification that copies of the request were served on all parties that were served with a copy of
    the original document(s) listed in ¶1 above.

                                                                                 Clerk, U.S. Bankruptcy Court




                            Case 18-34244-pcm11         Doc 281     Filed 10/16/19
